DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim(s) 1-10 is/are pending.  Claim(s) 1-8 is/are currently amended.  Claim(s) 9-10 is/are new withdrawn.  Claim(s) 1-10 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), FR1652279 filed 14 March 2017, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 14 September 2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to as failing to comply with PCT Rule 11.13(m) and 37 CFR 1.84(p)(4) because of the following reference characters:  
"2" has been used to designate both a device (Fig. 1, at least pg. 3 line 15) and a memory (pg. 3 lines 22-23)
“4” (Fig. 1, at least pg. 3 line 16) and “2” (pg. 3 lines 22-23) have both been used to designate a memory
“30” has been used to designate both a synchronizer (Fig. 1, at least pg. 3 line 16) and an fMRI block (pg. 8, line 9)
"20" (Fig. 1, at least pg. 3 line 16) and “30” (pg. 8 line 9) have both been used to designate an fMRI block
Examiner suggests the following changes:
On pg. 3, lines 22-23, “memory 2” should read --memory 4--
On pg. 8, line 9, “the block 30” should read --the block 20--
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Abstract
The abstract of the disclosure is objected to because it should not contain superfluous language such as “The invention relates to” in line 1, it should not contain legal phraseology such as “said” in the last line, and it should preferably be 50-150 words, rather than 219 words.  Correction is required.  See MPEP § 1826 and 608.01(b).

Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities:
In claim 1, lines 4-5, “raw electroencephalogram data” should read --the raw electroencephalogram data-- to more clearly refer back to claim 1, lines 2-3
In claim 1, lines 7-8, “raw functional magnetic resonance imaging data” should read --the raw functional magnetic resonance imaging data-- to more clearly refer back to claim 1, line 2
In claim 2, line 2, “the computed score” should read --said score-- as consistency in referring back to “a score” in claim 1, line 12, would improve clarity
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“electroencephalogram processing unit arranged to process raw electroencephalogram data and to compute a value related to a brainwave” in claim 1;
“functional and metabolic magnetic resonance imaging processing unit arranged to process raw functional magnetic resonance imaging data and to compute an oxygenation or perfusion value of certain brain zones” in claim 1;
“synchronizer arranged to temporally synchronize the raw functional magnetic resonance imaging data and electroencephalogram data and their processing in the electroencephalogram block and the functional magnetic resonance imaging block” in claim 1. 
Claim(s) 2-10 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation(s) “electroencephalogram processing unit arranged to process raw electroencephalogram data and to compute a value related to a brainwave” in claim(s) 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “unit” coupled with functional language “arranged to process raw electroencephalogram data and to compute a value related to a brainwave” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “electroencephalogram processing” is descriptive of the function and does not impart any specific structure.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The EEG processing units 14 to 18 … may take the form of a suitable computer code executed by one or more processors. The term “processor” must be understood to mean any processor suitable for processing imaging data and for synchronizing temporally marked data. Such a processor may take any known form, such as a personal computer microprocessor, a dedicated FPGA or SOC (system on chip), a networked computational resource, a microcontroller, or any other form able to deliver the computational power required by the embodiment described below. One or more of these elements may also take the form of specialized electronic circuits such as an ASIC. A combination of a processor and of electronic circuits may also be envisioned, as disclosed in instant PGPUB ¶ 0027.

Claim limitation(s) “functional and metabolic magnetic resonance imaging processing unit arranged to process raw functional magnetic resonance imaging data and to compute an oxygenation or perfusion value of certain brain zones” in claim(s) 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “unit” coupled with functional language “arranged to process raw functional magnetic resonance imaging data and to compute an oxygenation or perfusion value of certain brain zones” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “functional and metabolic magnetic resonance imaging processing” is descriptive of the function and does not impart any specific structure. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the fMRI processing units 24 to 28 … may take the form of a suitable computer code executed by one or more processors. The term “processor” must be understood to mean any processor suitable for processing imaging data and for synchronizing temporally marked data. Such a processor may take any known form, such as a personal computer microprocessor, a dedicated FPGA or SOC (system on chip), a networked computational resource, a microcontroller, or any other form able to deliver the computational power required by the embodiment described below. One or more of these elements may also take the form of specialized electronic circuits such as an ASIC. A combination of a processor and of electronic circuits may also be envisioned, as disclosed in instant PGPUB ¶ 0027.

Claim limitation(s) “synchronizer arranged to temporally synchronize the raw functional magnetic resonance imaging data and electroencephalogram data and their processing in the electroencephalogram block and the functional magnetic resonance imaging block” in claim(s) 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “synchronizer” coupled with functional language “arranged to temporally synchronize the raw functional magnetic resonance imaging data and electroencephalogram 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the synchronizer … may take the form of a suitable computer code executed by one or more processors. The term “processor” must be understood to mean any processor suitable for processing imaging data and for synchronizing temporally marked data. Such a processor may take any known form, such as a personal computer microprocessor, a dedicated FPGA or SOC (system on chip), a networked computational resource, a microcontroller, or any other form able to deliver the computational power required by the embodiment described below. One or more of these elements may also take the form of specialized electronic circuits such as an ASIC. A combination of a processor and of electronic circuits may also be envisioned, as disclosed in instant PGPUB ¶ 0027.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4, 6, and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 3-4 and 9 recite(s) the limitation “a patient is seeking to reproduce the neurorehabilitation activity” in claim 3, line 3; claim 4, line 3; and claim 9, lines 2-3.  
It is unclear whether the limitation in claim 3, line 3, is referring to “a patient seeking to reproduce the neurorehabilitation activity” in claim 1, lines 16-17; or a new, distinct element; or otherwise.
It is unclear whether the limitation in claim 4, line 3, is referring to “a patient seeking to reproduce the neurorehabilitation activity” in claim 1, lines 16-17; “a patient is seeking to reproduce the neurorehabilitation activity” in claim 3, line 3; or a new, distinct element; or otherwise.
It is unclear whether the limitation in claim 9, lines 2-3, is referring to “a patient seeking to reproduce the neurorehabilitation activity” in claim 1, lines 16-17; “a patient is seeking to reproduce the neurorehabilitation activity” in claim 3, line 3; “a patient is seeking to reproduce the neurorehabilitation activity” in claim 4, line 3; or a new, distinct element; or otherwise.
For examination purposes, the limitation(s) “a patient is seeking to reproduce the neurorehabilitation activity” in claim(s) 3-4 and 9 will be read as “the patient is seeking to reproduce the neurorehabilitation activity.”

Claim(s) 6 recite(s) the limitation “a period of rest” in line(s) 3.  It is unclear whether this/these limitation(s) is/are referring to “a period of rest” in claim 5, line 3; or a new, distinct element; or otherwise.
For examination purposes, the limitation “a period of rest” in claim(s) 6 will be read as “the period of rest.”
Claim(s) 10 inherit(s) deficiencies by nature of its/their dependency on claim(s) 6.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the following NPL referred to as Zotev.
Zotev, Vadim, et al. Self-regulation of human brain activity using simultaneous real-time fMRI and EEG neurofeedback [online]. NeuroImage, 15 January 2014 [available online 11 May 2013; retrieved on 21 May 2021], Vol. 85, No. 3, pp. 985-995. Retrieved from the Internet: <DOI: 10.1016/j.neuroimage.2013.04.126>.

Regarding claim(s) 1, Zotev teaches a neurological feedback device (real-time system for simultaneous rtfMRI-EEG neurofeedback, Fig. 1: pg. 985 col. 2, “Neurofeedback is a general methodological approach that uses various neuroimaging techniques to acquire real-time measures of brain activity and enable volitional self-regulation of brain function.”) comprising
a memory (Fig. 1, [Data Storage HDD], wherein HDD stands for hard disk drive) able to receive (Fig. 1, “The diagram illustrates processing of simultaneous rtfMRI [blue arrows] and EEG [green arrows] data streams,” wherein blue and green arrows point to the Data Storage HDD such that the Data Storage HDD is able to receive fMRI data and EEG data) raw functional and metabolic magnetic resonance imaging data (fMRI data, Fig. 1, blue arrows) and electroencephalogram data (EEG data, Fig. 1, green arrows), 
an electroencephalogram block (Fig. 1, [EEG acquisition computer, RecView]; Linux workstation, Fig. 1, [Linux real-time server]) comprising at least one electroencephalogram processing unit arranged to process raw electroencephalogram data (Fig. 1, “processing of…EEG [green arrows] data stream”) and to compute a value related to a brainwave (pg. 986 col. 1, “electroencephalography (EEG) has millisecond temporal resolution and can record electrophysiological brain activity as it evolves in actual real time … certain characteristics of his/her own electrical brain activity as measured by EEG electrodes connected to the scalp”), 
a functional magnetic resonance imaging block (MRI scanner’s Linux control computer, Fig. 1, [MRI host computer]; Linux workstation, Fig. 1, [Linux real-time server]) comprising at least one functional and metabolic magnetic resonance imaging processing unit arranged to process raw functional magnetic resonance imaging data (Fig. 1, “processing of…rtfMRI [blue arrows]…data stream”) and to compute an oxygenation or perfusion value of certain brain zones (pg. 986 col. 1, “blood-oxygenation-level-dependent [BOLD] fMRI activity in target region[s] of his/her own brain … The rtfMRI-nf was based on BOLD activation in a left amygdala region-of-interest [ROI]”), 
a synchronizer (Linux workstation, Fig. 1, [Linux real-time server], including SyncBox device, Fig. 1, [sync waveforms RTcontrol]) arranged to temporally synchronize the raw functional magnetic resonance imaging data and electroencephalogram data and their processing in the electroencephalogram block and the functional magnetic resonance imaging block (pg. 986-987, Integration of simultaneous rtfMRI and EEG data section; Data acquisition section, pg. 989 col. 1, “The EEG recordings were performed simultaneously with fMRI using the Brain Products' MR-compatible EEG system … EEG system's clock was synchronized with the 10 MHz MRI scanner's clock using Brain Products' SyncBox device,” Fig. 1), and 
a computer (Linux workstation, Fig. 1, [Linux real-time server], including multimodal neurofeedback graphical user interface, pg. 987 col. 1, Fig. 1, [mGUI]) arranged to determine a Experimental procedure section) on a patient seeking to reproduce the neurorehabilitation activity (pg. 986 col. 1, “positive emotion induction task by evoking happy autobiographical memories”), 
the device being arranged to provide neurological feedback to the patient (pg. 987-988, Experimental procedure section, “each subject was presented with a neurofeedback display screen,” Fig. 2) on the basis of said score (pg. 987 col. 1, “The multimodal neurofeedback graphical user interface [mGUI, Fig. 1] integrates rtfMRI and EEG real-time data streams, computes the neurofeedback signals, and converts these signals into graphical representations viewed by the subject inside the scanner. mGUI…to form a dynamic display based on the rtfMRI-nf and EEG-nf signal levels”; pg. 987-988, Experimental procedure section; Fig. 2).

Regarding claim(s) 2-8, Zotev teaches all limitations of claim(s) 1, as discussed above.
Zotev further teaches the following limitations:
the computer (Linux workstation, Fig. 1, [Linux real-time server], including multimodal neurofeedback graphical user interface, pg. 987 col. 1, Fig. 1, [mGUI]) is arranged to control a display (Fig. 1, [Remote display LCD projector/screen]) depending on the computed score (pg. 987 col. 1, “The multimodal neurofeedback graphical user interface [mGUI, Fig. 1] integrates rtfMRI and EEG real-time data streams, computes the neurofeedback signals, and converts these signals into graphical representations viewed by the subject inside the scanner. mGUI…to form a dynamic Experimental procedure section; Fig. 2).
the computer is arranged to control the display during a chosen duration (Happy Memories block, pg. 988 col. 1, “During the Happy Memories condition involving neurofeedback, the cue “Happy”, two red neurofeedback bars [EEG-nf on the left, rtfMRI-nf on the right], and two blue target bars were displayed on the screen,” Fig. 2a-b) corresponding to a period during which a patient is seeking to reproduce the neurorehabilitation activity (pg. 988 col. 1, “During the Happy Memories condition involving neurofeedback…The participants were instructed to feel happy by evoking happy autobiographical memories while also attempting to simultaneously increase the levels of both red bars on the screen toward the fixed levels of the blue target bars”).
the computer is arranged to compute said score during a period of 5 seconds to 1 minute (40 seconds, pg. 988 col. 1, “Happy Memories [4 blocks]…each lasting 40 s,” Fig. 2b), during which a patient is seeking to reproduce the neurorehabilitation activity (discussed above in claim 3).
the computer is arranged to update data for computing the score during a chosen duration corresponding to a period of rest for the patient (pg. 989, Real-time data processing 
the computer is arranged to update data for computing the score during a chosen duration of 5 seconds to 1 minute, corresponding to a period of rest for the patient (40 seconds, pg. 988 col. 1, “Rest [5 blocks]…each lasting 40 s,” Fig. 2b; pg. 989 col. 1, “40-second long Rest condition block”).
an electroencephalogram sensor (Fig. 1, [EEG hardware]: pgs. 986-987, Integration of simultaneous rtfMRI and EEG data section, “a 128-channel MR-compatible EEG system from Brain Products GmbH”).
a functional magnetic resonance imaging sensor (Fig. 1, [MRI hardware]: pgs. 986-987, Integration of simultaneous rtfMRI and EEG data section, “General Electric Discovery MR750 whole-body 3 T MRI scanner”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zotev in view of the following reference referred to as Leena:
Subramanian, Leena, et al. Real-Time Functional Magnetic Resonance Imaging Neurofeedback for Treatment of Parkinson’s Disease [online]. The Journal of Neuroscience, November 9, 2011 [retrieved on 22 May 2021], Vol. 31, No. 45, pp. 16309-16317.  Retrieved from the Internet: <DOI: 10.1523/JNEUROSCI.3498-11.2011>. 

Regarding claim(s) 9, Zotev teaches all limitations of claim(s) 4, as discussed above, including that the computer is arranged to compute said score during a period during which a patient is seeking to reproduce the neurorehabilitation activity.
Zotev does not explicitly teach a period of 20 seconds.
In an analogous neurofeedback field of endeavor, Leena teaches to compute said score (Fig. 1, “As brain activity in the target area increased, the blue bars on the thermometer filled up with red, and as activity decreased, the red bars empty back to blue”; pgs. 16310-16311, Neurofeedback/imagery runs section, “the number of red bars increased with increasing fMRI signal”) during a period of 20 seconds, during which a patient is seeking to reproduce the neurorehabilitation activity (20 seconds Imagine, Fig. 1, “20 seconds Rest, 20 seconds Imagine, 20 seconds Rest”; pgs. 16310-16311, Neurofeedback/imagery runs section, “During the two neurofeedback runs…the procedure was similar  to the localizer run,” wherein pg. 16310, Localizer run 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the period, during which a patient is seeking to reproduce the neurorehabilitation activity, of the device as taught by Zotev to be a period of 20 seconds, since such a task interval/period of 20 seconds was known in the art as taught by Leena; since selecting a specific time duration would have been an obvious matter of design choice based on a particular task or neurorehabilitation activity; and since no criticality is given for the claimed range/value.  The motivation would have been to provide an amount of time for a patient to make a reasonable attempt to achieve a task, i.e. reproduce a neurorehabilitation activity, without straining the patient’s mental activity too much in a fixed task interval fashion that yields reliable estimates over a series of task/rest intervals (Leena, Fig. 1, pgs. 16310-16311), and there was reasonable expectation of success.

Regarding claim(s) 10, Zotev teaches all limitations of claim(s) 6, as discussed above, including that the computer is arranged to update data for computing the score during a chosen duration corresponding to a period of rest for the patient.
Zotev does not explicitly teach a chosen duration of 20 seconds.
In an analogous neurofeedback field of endeavor, Leena teaches a chosen duration of 20 seconds, corresponding to a period of rest for the patient (20 seconds Rest, Fig. 1, “20 seconds Rest, 20 seconds Imagine, 20 seconds Rest”; pgs. 16310-16311, Neurofeedback/imagery runs section, “During the two neurofeedback runs…the procedure was similar to the localizer run,” wherein pg. 16310, Localizer run section, “they had to rest [for 20 s]”; pg. 16311, “The baseline value was set to the average signal intensity value recorded from the last three time points during the preceding “fixation” period to the current upregulation block”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chosen duration, corresponding to a period of rest for the a chosen duration of 20 seconds, since such a chosen duration of 20 seconds, corresponding to a period of rest for a patient, was known in the art as taught by Leena; since selecting a specific time duration would have been an obvious matter of design choice based on a particular task or neurorehabilitation activity; and since no criticality is given for the claimed range/value.  The motivation would have been to provide an amount of time for a patient to reduce their mental activity in a fixed task interval protocol that yields reliable estimates over a series of task/rest intervals (Leena, Fig. 1, pgs. 16310-16311), and there was reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following NPL referred to as Zotev’2016 discloses similar teachings as Zotev relied upon above.

Zotev, Vadim, et al. Correlation between amygdala BOLD activity and frontal EEG asymmetry during real-time fMRI neurofeedback training in patients with depression [online]. NeuroImage: Clinical, 2016 [available online 12 February 2016; retrieved on 22 May 2021], Vol. 11, pp. 224-238. Retrieved from the Internet: <DOI: 10.1016/j.nicl.2016.02.003>.

Regarding claim(s) 1 and 7-8, Hendler et al. (US 2014/0148657) teaches a neurological feedback device comprising an electroencephalogram sensor and a functional magnetic resonance imaging sensor (¶ 0005, “The combined EEG/fMRI-Neuro Feedback (NF) therefore may increase the efficiency of EEG-NF or fMRI-NF with high spatial and temporal resolution that could not be revealed otherwise”), wherein the device is configured to analyze a relation between EEG and fMRI and to create a certain brain activity signature (¶ 0007-0008 ¶ 0019) that can be used for various applications, for example for neural feedback (¶ 0007).

Regarding claim(s) 1, 2-4, and 7-8, Kawato et al. (US 2014/0171757 cited on IDS 09/14/2018)  teaches a neurological feedback device (apparatus, Fig. 1, #1000: ¶ 0003-0004 ¶ 0010, “Bio-feedback used for perceptual learning needs measurement of brain activity”) comprising
a memory able to receive raw functional and metabolic magnetic resonance imaging data and electroencephalogram data (¶ 0072: the EEG and fMRI data is collected, combined and processed, such that it is stored in a memory: memory of processing device, Fig. 1, #102 including input I/F #110; storage device, Fig. 1, #112), 
an electroencephalogram block (processing device, Fig. 1, #102 including computing device, Fig. 1, #112 including decoding unit, Fig. 1, #116) comprising at least one electroencephalogram processing unit arranged to process raw electroencephalogram data (¶ 0082 ¶ 0071, “a processing device #102 receiving and decoding an output from 
a functional magnetic resonance imaging block (processing device, Fig. 1, #102 including computing device, Fig. 1, #112 including decoding unit, Fig. 1, #116) comprising at least one functional and metabolic magnetic resonance imaging processing unit arranged to process raw functional magnetic resonance imaging data (¶ 0082 ¶ 0071, “a processing device #102 receiving and decoding an output from brain activity detecting device #108,” wherein ¶ 0072, “As the brain activity detecting device #108…fMRI…or a combination of these may be used”) and to compute an oxygenation or perfusion value of certain brain zones (¶ 0010, “Functional MRI [fMRI] visualizing hemodynamic responses related to human and animal brain activities, utilizing Magnetic Resonance Imaging [MRI]”; ¶ 0072, “fMRI…detect signals related to cerebral blood flow change and have high spatial resolution”; ¶ 0147, “BOLD [Blood Oxygenation Level Dependent]”), 
a synchronizer (processing device, Fig. 1, #102 including computing device #112) arranged to temporally synchronize the raw functional magnetic resonance imaging data and electroencephalogram data and their processing in the electroencephalogram block and the functional magnetic resonance imaging block (¶ 0072, "fMRI,...electroencephalogram or a combination of these may be used": since the EEG and fMRI data is combined to generate information feedback, it is therefore synchronized; otherwise, it would not be possible to combine it), and 
a computer (processing device, Fig. 1, #102 including computing device #112) arranged to determine a score representing a correspondence between values associated with a neurorehabilitation activity and values from the electroencephalogram block and the functional magnetic resonance imaging block and obtained from functional magnetic resonance imaging and electroencephalogram measurements on a patient seeking to reproduce the neurorehabilitation activity (¶ 0071; ¶ 0082-0084; ¶ 0146-0147), 
the device being arranged to provide neurological feedback to the patient on the basis of said score (¶ 0073 ¶ 0083-0084; ¶ 0146-0148 ¶ 0071, “information [neurofeedback information] to be presented as a feedback to the subject in accordance with the result of decoding”: via output device [display], Fig. 1, #130).

[2] the computer (processing device, Fig. 1, #102 including output I/F, ¶ 0075 ¶ 0101 ¶ 0220, Fig. 1, #124) is arranged to control (¶ 0075, “output I/F #124 for outputting a signal for displaying the presentation information from computing device #112 to display device #130”) a display (output device [display], ¶ 0071 ¶ 0073, Fig. 1, #130) depending on the computed score (¶ 0071; ¶ 0082-0084; ¶ 0146-0147).
[3] the computer is arranged to control the display during a chosen duration corresponding to a period during which a patient is seeking to reproduce the neurorehabilitation activity (¶ 0132, “Each task trial of the subjects consisted of a stimulus period [6 sec] and a following, response period [6 sec]”).
[4] the computer is arranged to compute said score during a period of 5 seconds to 1 minute, during which a patient is seeking to reproduce the neurorehabilitation activity (6 
[7] an electroencephalogram sensor (brain activity detecting device, ¶ 0071-0072, Fig. 1, #108: ¶ 0072, “As the brain activity detecting device #108, the fMRI, magnetoencephalography, NIRS, electroencephalogram or a combination of these may be used”).
[8] a functional magnetic resonance imaging sensor (brain activity detecting device, ¶ 0071-0072, Fig. 1, #108: ¶ 0072, “As the brain activity detecting device #108, the fMRI, magnetoencephalography, NIRS, electroencephalogram or a combination of these may be used”).

Regarding claim(s) 1, Pradeep et al. (US 2011/0046473 cited on IDS 09/14/2018), in an analogous EEG and fMRI field of endeavor, teaches a computer (¶ 0017 ¶ 0103: composite enhanced response estimator #151; stimulus effectiveness measures #161) arranged to determine a score (blended estimate of effectiveness, ¶ 0045) derived from values from the electroencephalogram block and the functional magnetic resonance imaging block and obtained from functional magnetic resonance imaging and electroencephalogram measurements (¶ 0035, “data collection devices #105 including EEG #111 and fMRI #113”; ¶ 0044-0045, “a composite enhanced response estimator (CERE) #151 that combines the enhanced responses and estimates from each modality to provide a blended estimate of the effectiveness”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793